Title: From John Adams to Thomas Cushing, 24 July 1776
From: Adams, John
To: Cushing, Thomas


     
      Sir
      Philadelphia July 24. 1776
     
     I had, by yesterdays Post, the Honour of your Letter of the 15th. instant. I Should esteem it an Honour, and an Happiness, to discharge the friendly Trust of Executor to Mr. Quincys Will, (because I have a great Respect to his Memory and a great Regard for his Family,) if my Situation and Circumstances were such that I could possibly accomplish it, with Advantage to the Interest of the Family. But as it is very obvious that this is not in my Power, I hope they will think that I consult their Welfare, in refusing this Office of Executor, which Refusal, I hereby Signify to you, Sir, and request that some other Method may be Speedily taken for the Completion of this Business. I am, with Respect, your most humble servant.
    